DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1, 3-9, 12-13, 15, 17, 19-20, 23, 31-33 and 38-42 are pending in the application.  Claims 2, 10-11, 14, 16, 18, 21-22, 24-30, 34-37 and 43-46 are cancelled.
Priority
This application claims priority to U.S. Provisional Application No. 63/088,788, filed on October 7, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
	Claims 38 and 39 refer to compounds selected from Table 1 and Table 2, respectively. 
	 Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).  Here, no such necessity appears to exist.  
	Appropriate correction is required.
	Claims 5, 8-9, 13-23 and 38-39 are objected to as dependent upon, or ultimately dependent upon, a rejected base claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 42 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of cancer, does not reasonably provide enablement for prevention of cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The instant specification at p. 160 [00825] recites:

    PNG
    media_image1.png
    80
    632
    media_image1.png
    Greyscale

Correspondingly, the claimed embodiments involving preventing cancer are reasonably interpreted as claiming methods for totally preventing cancer.
The instant specification fails to provide information that would allow the skilled artisan to practice the full scope of the claimed invention. Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) the nature of the invention; (2) the state of the prior art; (3) the predictability or unpredictability of the art; (4) the relative skill of those in the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. The relevant factors are discussed below.
(1) the nature of the invention: the instant invention pertains to pharmacological methods for treating or preventing cancer.
(2) the state of the prior art and (3) the predictability or unpredictability of the art:   however, the skilled artisan would view that the total prevention of cancer is highly unlikely, since one cannot guarantee that cancer will always be prevented.  Further regarding pharmacological prevention of disease, Verweij (Preventive Medicine Between Obligation and Aspiration 2013, Springer Science and Business Media p. 1-190; Ch. 3 excerpt provided herein) notes (p. 39) that:
[l]ethal risks or risks of permanent disability due to preventive interventions will almost never be justifiable…[b]ecause all drugs have side effects, a vaccine or preventive drug should be extremely well tested before healthy people are exposed to it.

Based on the contents of the prior art and the contents of the specification, the state of the art is relatively high in terms of treating cancer with this class of agents (i.e. drugs whose API is a P-glycoprotein modulator and/or P450 modulator), where “treating” comprises management and care of a patient for the purpose of combatting cancer, alleviation of the symptoms or complications of cancer, modulating the cancer by arresting, reducing or delaying the development of cancer or a relapse thereof or at least one clinical or subclinical symptom thereof, or relieving or attenuating cancer, including causing regression of the cancer or at least one of its clinical or subclinical symptoms (see [00822] – [00823]). However, the state of the art indicates that the claimed pharmacological methods for successful prevention or prophylaxis of cancer weighed against the associated risks of preventive/prophylactic treatment of preclinical subjects with these agents, are decidedly unpredictable.  
(4) the relative skill of those in the art: the relative skill of those in the art is high, generally that of a PHD or MD with relevant training and/or experience in the area.
(5) the breadth of the claims: the claims are broad, comprising treatment or prevention of all forms of cancer.
(6) the amount of direction or guidance presented and (7) the presence or absence of working examples: no examples of prevention/prophylaxis of any of cancer are provided. Note that lack of a working example is a critical factor to be considered especially in a case involving an unpredictable and undeveloped art. See MPEP 2164.
(8) the quantity of experimentation necessary:  the guidance from the specification or within the body of available prior art with regard to the actual prevention of cancer by methods comprising administration of the recited compound fails to rebut the presumption of unpredictability extant in this art. Applicants fail to provide the guidance and information required to ascertain that the recited pharmacological agents will be effective in prevention of cancer, without resorting to undue experimentation. 
Absent a reasonable a priori expectation of success for using the specific compounds to prevent cancer, one skilled in the art would have to extensively test many subjects at pre-clinical stages. Since each prospective embodiment (for example, each compound) would have to be empirically tested, an undue amount of experimentation would be required to practice the invention as it is claimed in its current scope, because the specification provides inadequate guidance to do otherwise.
One way to overcome this rejection would be to amend the affected claim to remove preventive embodiments.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-7, 12 and 31-33 are rejected under 35 U.S.C. 102(a)(1) as anticipated by PAEK (Rapid Communications in Mass Spectroscopy 2006 20(9):1457-1462).
The reference (p. 1461 Figure 4) discloses compounds 4-O-desmethyl-HM-30181, 5-O- desmethyl-HM-30181, 6-O-desmethyl-HM-30181 and 7-O-desmethyl-HM-30181 of the following structures:

    PNG
    media_image2.png
    303
    727
    media_image2.png
    Greyscale
.	4-O-desmethyl-HM-30181 is a compound of formula (I) or (IA) which meets the limitations of claims 1, 3, 6-7, 12, 31 and 33,  where A is a 3- to 14-membered heterocyclyl comprising 1 O heteroatom, Rx and Ry are each H, R1 is H, R2 is -OMe, R3 is -OH, R5 and R6 and the atoms to which they are attached form at 1-membered heterocycle comprising 1 N heteroatom substituted with two R7, where each R7 is -OMe, and m, n, p are each 1.  Regarding claim 33, the compound is selected from permitted embodiments wherein R5 and R6 come together to form the heterocycle.
5-O-desmethyl-HM-30181 is a compound of formula (I) or (IA) which meets the limitations of claims 1, 3, 6-7, 12, 31 and 33, where A is a 3- to 14-membered heterocyclyl comprising 1 O heteroatom, Rx and Ry are each H, R1 is H, R2 is -OH, R3 is -OMe, R5 and R6 and the atoms to which they are attached form at 1-membered heterocycle comprising 1 N heteroatom substituted with two R7, where each R7 is -OMe, and m, n, p are each 1. Regarding claim 33, the compound is selected from permitted embodiments wherein R5 and R6 come together to form the heterocycle.
6-O-desmethyl-HM-30181 and 7-O-desmethyl-HM-30181 are compounds of formula (I) or (IA) which meets the limitations of claims 1, 3, 4, 6-8, 12, 13 and 31-33,  where A is a 3- to 14-membered heterocyclyl comprising 1 O heteroatom, Rx and Ry are each H, R1 is H, R2 is -OMe, R3 is -OMe, R5 and R6 and the atoms to which they are attached form at 1-membered heterocycle comprising 1 N heteroatom substituted with two R7, where one R7 is -OMe, the second R7 is -OH, and m, n, p are each 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MAURO/             Primary Examiner, Art Unit 1625